The opinion of the court was delivered,
by Woodward, J.
— It is unfortunate for the city that upon a careful analysis of the legislation touching municipal liens, no authority can be found for her entering liens against the lots of property owners for culverts built along such lots, within the boundaries of the old city. That owners are liable to pay for culverting in front of their property, at the rate of seventy-five cents the foot, is proved by the 8th sect, of the Act of 21st April 1855; that they are not only liable for street paving and laying water-pipes, but that liens ,may be entered therefor, is provided by the 40th sect, of the Consolidation Act of 2d Feb ruary 1854; and that the city may enter liens for culverting, when done in what was formerly the outer districts, was demon strated in City v. Tryon, 11 Casey 401. But collate, compare, and construe the various Acts of Assembly as we may, authority *340to enter liens for culverting done within the old city, is not deducible from them.
And can we sustain liens without express legislative authority to enter them ? We think not. To argue from the authority to tax the owner, or from the power to enter liens for similar work in the districts, and hence to conclude in favour of entering liens in such cases as the present,, is simply to legislate. Liens of this nature are of pure statutory origin, and without a statute there can be no lien.
There may be good reasons for this power having been withheld as to culverts within the old city, or the defect may have been accidental. Whichever it was, the remedy is with the legislature, and until explicit authority.be shown, such liens cannot be sustained.
The decree is affirmed.